POLLEY, J.
This is an appeal from a judgment and from-an order denying defendant’s motion for a new trial.
The issues were submitted to a jury upon conflicting evidence, the competency or materiality of which are not questioned by appellant, and upon instructions of the court, the correctness of which is not questioned. This eliminated every possible question to be determined, except the one as to the preponderance of the evidence. The jury determined this question in favor of plaintiff, and it is not the province of this court to review such determination. While different minds might have reached different conclusions from the evidence, there is no lack of evidence to support the verdict, if indeed the clear weight of the evidence is not with the plaintiff.
The judgment and order appealed from are affirmed.